Untermyer, J.
(dissenting). In our opinion the objections urged by the defendants to the examination before trial are not tenable except the objection to the form, and in some instances to the scope, of the 270 items set forth in the notice of motion. The order appealed from should be modified to provide that the *532motion is denied without prejudice to a renewal thereof upon a notice of motion which shall state in proper form, and without unnecessary repetition, the matters concerning which the examination is sought, and as so modified afiirmed, without costs.
Finch, P. J., concurs.
Order affirmed, with twenty dollars costs and disbursements.